  Case 1:12-cr-00238-NLH Document 23 Filed 04/27/20 Page 1 of 2 PageID: 228
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: William James Brown                                                    Cr.: 12-00238-001
                                                                                          PACTS #: 63630

Name of Sentencing Judicial Officer:     THE HONORABLE JOSEPH E. IRENAS
                                         SENIOR UNITED STATES DISTRICT JUDGE

Name of Reassigned Judicial Officer: THE HONORABLE NOEL L. HILLMAN
                                     UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/06/2012

Original Offense:   Conspiracy to Commit Wire Fraud, 18 U.S.C. § 1349 [18 U.S.C. § 1343]
                    Conspiracy to Commit Money Laundering, 18 U.S.C. § 1956(h) [18 U.S.C. § 1957]

Original Sentence: 66 months imprisonment, 36 months supervised release

Special Conditions: $9,252,575.74            in   Restitution,   No   New     Debt/Credit,    Employment
Requirements/Restrictions

Type of Supervision: Supervised Release                          Date Supervision Commenced: 07/25/2017

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Failure to satisfy restitution.


U.S. Probation Officer Action:

Throughout his term of supervised release, Brown has paid $10,921.38 towards his restitution. The
offender's supervision is due to expire on July 24, 2020, with an outstanding restitution balance of
$8,962,170.33. The Financial Litigation Unit of the United States Attorney's Office was notified of the
expiration of supervision and has a standing order for garnishment of the offender's earnings and all future
income tax refunds via the Treasury Offset Program (TOP). This Office recommends the supervision term
be allowed to expire as scheduled since the restitution order remains imposed as a final judgment, pursuant
to Title 18, U.S.C., Sections 3554 & 3613
  Case 1:12-cr-00238-NLH Document 23 Filed 04/27/20 Page 2 of 2 PageID: 229
                                                                                        Prob 12A – page 2
                                                                                     William James Brown

                                                                Respectfully submitted,

                                                                Elisa Martinez/km
                                                                 By: Elisa Martinez
                                                                     Supervising U.S. Probation Officer
                                                                 Date: 04/20/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X Allow Supervision to Expire as Scheduled on July 24, 2020 (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other
                                                              s/ Noel L. Hillman, USDJ

                                                                Signature of Judicial Officer

                                                                    4/24/2020

                                                                            Date
